writ as he raised claims new and different from those raised in his
                previous petitions. 3 See NRS 34.810(1)(b)(2); NRS 34.810(2). Appellant's
                petition was procedurally barred absent a demonstration of good cause
                and actual prejudice.       See NRS 34.726(1); NRS 34.810(1)(b); NRS
                34.810(3). Moreover, because the State specifically pleaded laches,
                appellant was required to overcome the rebuttable presumption of
                prejudice. NRS 34.800(2).
                              Appellant claimed that he had good cause because he recently
                learned that his trial counsel was in a romantic relationship with a client
                for an unrelated matter, which appellant asserted caused counsel to be
                distracted during appellant's case. This claim failed to demonstrate good
                cause because a procedurally barred claim of ineffective assistance of trial
                counsel cannot constitute cause for additional claims of ineffective
                assistance of counsel.   See Hathaway v. State, 119 Nev. 248, 252-53, 71
                P.3d 503, 506 (2003). In addition, appellant failed to overcome the
                presumption of prejudice to the State. Therefore, the district court did not
                err in dismissing the petition as procedurally barred. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                         Hardesty

                pc

                Parraguirre                                Cherry

                     3Evans v. State, 117 Nev. 609, 28 P.3d 498 (2001); Evans v. State,
                Docket No. 56140 (Order of Affirmance, May 9, 2011).


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                cc:   Hon. Elissa F. Cadish, District Judge
                      Verne11 Ray Evans
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A